Case: 4:20-cv-00918-BYP Doc #:1 Filed: 04/29/20 1o0f13. PagelD#: 1

«4 (Rey. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

UNITED STATES DISTRICT COURT

for the

District of

Division

Ae 0 ou 9 | §

(to be filled in by the Clerk's Office)

 

Joshua Lee Keenan

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint,
If the names ofall the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-Y-

JUDGE PEARSON

Otho Deparment of Rehailnilitebion ans Cottection =

(Write the full name of each defendant who is being sued. If the ) f
names of all the defendants cannot fit in the space above, please ‘ee
write “see attached” in the space and attach an additional page = wees
with the full list of names. Do not include addresses here.)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should nof contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page | of 11
Case: 4:20-cv-00918-BYP Doc #:1 Filed: 04/29/20 2 of 13. PagelD #: 2

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

 

i. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint, Attach additional pages if
needed,

y Seshou Lee Keenan

 

Name

All other names by which

 

 

 

 

you have been known: W- k
ID Number A154 oO Bl
Current Institution Ajor sneoasty OHio Comeckionul cenrev
Address ad Yo itubbay\ Rocids,
Cle ©:

B, The Defendant(s}

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation, Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (jf known) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. |

 

 

 

 

Name a ri Stouraies
.. Job or Title (if known) A5/s - ie
Shield Number A): A
Employer Not neat ohio Cortechional Cente

 

 

Address Rave Hobbes, Roar
Youngstown of otto Uys oS”

Citv State Zip Code
[| Individual capacity —] Official capacity

Defendant No. 2
Name omicet AVE wo eee
Job or Title (if known) Cofteckicna\ oh Cex eee ee

Shield Number
Employer Apitneak ote Covteckionan canker”
Address AYO Hubbard. Rous

Yonygrewn ohio = SOS"

State Zip Cade
[_] Individual capacity | Official capacity

 

 

 

Page 2 of 11
Case: 4:20-cv-00918-BYP Doc #:1 Filed: 04/29/20 3 of 13. PagelID #: 3

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

 

Defendant No. 3

 

 

 

 

 

 

Name Mae. Weavet —- &

Job or Title ff kiown) STAIST. Enspeckor

Shield Number Ni-k |

Employer Northeast olho Corfechonal Center

Address AYO Hubbard Woads .
Yoongseown othe MUS6-_

[| Individual capacity 4 Official capacity

Defendant No. 4

 

 

 

 

 

 

 

Name aor Sa aaie MR. Philes
Job or Title fif known) war Aen
Shield Number . ' Aj- A
Employer Ao tneast offs Cormfechiovka) Center __
Address Ad yo ho bho Road
AOungstown _ OHip Uysos
State Zip Code
L_] Individual capacity [A Official capacity
IL. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional nghts.

 

A. Are you bringing suit against (check all that apply):
["] Federal officials (a Bivens claim)

mM State or local officials (a § 1983 claim)

 

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
™ the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

Bight YO Magica sexu ices Bighy from Phe wide\ plowny low
SaPrey ane Seeuiry Vio ered

RigWr ko legal Services

Free From crven ams onusval Penishmen’

 

Cc. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. Ifyou
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal

officials? 4/-A&

Pase 3 of |}
Case: 4:20-cv-00918-BYP Doc #:1 Filed: 04/29/20 4 of 13. PagelD #: 4

Pro Se 14 (Rev. 12/16} Complaint for Violation of Civil Rights (Prisoner)

 

ek

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. Ifyou are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal jaw. Attach additional pages if needed.

 

Ti. Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check all that apply):

Pretrial detainee

Civilly committed detainee
Immigration detainee

Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner

oogoodg

Other (explain)

 

TY. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events, You may wish to include
further details such as the names of other persons involved in the everits giving rise to your claims. Do not cite
any cases or statutes, If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

 

A. If the events giving rise to your claim arose outside an institution, describe where and when they arose.

 

 

 

p-A_—

B. If the events giving rise to your claim arose in an institution, describe where and when they arose.

March 3i*, 2020 @ 1:30 KM AY Worlhesst oHio Correctione| cenker
TA TW-VEA

 

Page dof II
 

Case: 4:20-cv-00918-BYP Doc #: 1 Filed: 04/29/20 5o0f13. PagelID#: 5

foes =

L have ned to ge Yne_ prison ( Ueoce ) Cashiers obSyce,
GMS. Mite’) +o Reluoin a Copy oF he Acknowledge of
UNEarstankung +o process my cwil lercusuct agaist Phe
prison CNeoec) The prienis Petaning my Rrghts to lecyei|
Services by ste) j The proces of my Ci) lowser,

T have Filed x Gomelant with the prisov, They ¥rew of my
jawsuir Vheds Why Prey are doiny his,

Twas placed m the hole for askive for help felling case
mayer Crv\\e Te brs Scored 40% my Saftey, 3 Loss

. ;
Keo a Conduct report and paaished for Seek 5 help

by Yorn SG days in the hole ank ) yeur ef Covmimisseryy

Resrielion. KT Ad heath Lote host aslo fos help.

My Me AL Cra | Rights are hewn Violate. X hywe q fotven
Bonk Lover Range Reshrat en ‘fo to leg jssues Of Sef @A
by Dole River ans Yney aril pca\ honner iF ov} of
Spe Lor me, Doe fo Yio L heven| Showarek 1m weeks.

AL hews addok the Nurses te addiass this sve, 6 help

| <5 xoer .

 
Case: 4:20-cv-00918-BYP Doc #:1 Filed: 04/29/20 6 of 13. PagelD #: 6

Merch 30** 1:30 a.m Asivicleds by officer shagiss ¢ SORT
March 31° Gam Spoke worth - Hurst, Williams, Spaine,Ponn
\Aprid 2"2 CedlleS Columbus

Agri| Ons THs _ sterke Wepper's larven off YM District |

‘Age we ~ Remsnider ¢ Weer

‘Agi TT Seen by medica For \ey tols them of lower bunk
Howser Range Regtrichon. Wo tele offered SHH Op Stans in
FT9O-)-118- SHY 22 Shower’,

Agr) 14h medical for back pera SHI dsont Penrer

Lower Runge, Lower bunk Resrichen ofderes by Docler

Aber, ASed for mxRuys.

Agsi\ 20" 2 waformals set} ¥o (eee, AO epoirse Te

moms with 7 dey> Say Keonedy, Ops nc dere SOL
ve 45 worden 04-06-20 x2

Syfotme| Ol-06 Ze~- Mestpected by Gos.
Now qe 2eZ2e Denies heey | Seru (ees

 

 
Case: 4:20-cv-00918-BYP Doc #:1 Filed: 04/29/20 7 of 13. PagelD #: 7

Pro Se 14 (Rey. 12/16) Compiaint for Violation of Civil Rights (Prisoner)

 

 

c. What date and approximate time did the events giving rise to your claim(s) occur? A gi que -Col und
Matth BOT NIG com | . oo ?
Marth 3\er 4 bo le AM ~oftheet williams, MR Rovs}

pen Ae ops Agni) GrAan’s 4h. |

Apan\ 308 emusniger: Con any Manet or oe a. '

Marcy 31%, JoAd © \:30 A.M & Mach BV" 2020© 2:40 Pi
Ans Sal on gory to TOYS date Apn\ 13% 2020

dD. What are the facts underlying Your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?) "% WAS Yneaherd v0 ma Raed
Ponches my Ail tage, My fingers Were bert backwards é Alsc my legs,
SX Was forced Ao steed ww a cell For 84 houes Wi Raw, Dirty, Black
Seware oder T pus given ho Clening Sopghes ov tosley Pape KE was
Places tO her Savi Cerr (Shewers) wiyh are ther mimutes Poke Ow he
Woot, ofScet stomes ook membeyss CF S.ORT all on SORX Uideo 2

\. Blo Lawrence 4 SCfo= Lambert] pay of Wis Woogened While X (ws

    
 

 

 

° ae : i
3 Clo~ Ma insu: Clo~ SKevton wus Hanbcobes bemde my beck
ye My Cro g Ws CY From wy hedy.
Vv. Injuries . legal Mey << own hy drew Ww jeer Yew
A

ge ; Lo Fi cuyes
If you sustained injuries related to the events alleged above, describe your injuries and state what Redical
treatment, if any, you required and did or did not receive.

My WES were COPY From Ye hardculs bany go taht ey made me bleed,
Mosels in my bat ans Weg wus PRS. TE had Meany Cults and bruses,
My Maes Wis GAY, Te ached for KMYS on MY bid

NO Medical Neo For my ley wus Given fot coer 1 Week ever abler my
OW SORT Uden Staling My \e4 iS igroKen Sewe Minty in waren

AX Bris Hime, no help vais given Dy medicer),

y Plex

 

VL Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims,

TL war Ve dseqarrmeric of Rehabs\irettion 6 Corrections +o fie Yhe ones i
Saots ows Charyes to be Sled in Yre Cosel of jaw, ,

= am aking Sot 1 500,000 iw dSamages f Also For PUAN We damages,

TL Wed my~SaPrey and Secwdy to be. Seriaasty cabdvessed by the PrSon

ONS Moores for My SaFiey. t poe’ iy Lesy\ may\, Fury pcwres and tePets
to he ®epuced-

 

 

Page 5 of 11
Case: 4:20-cv-00918-BYP Doc #:1 Filed: 04/29/20 8 of 13. PagelID#: 8

Pro Se 14 (Rey. 12/16) Complaint for Violation of Civil Rights (Prisoner}

 

 

 

 

Vi. Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a}, requires that “[nJo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A. Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

[M Yes
i_] No

 

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

Aorheass olin Cotteciotal center

 

 

B, Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

x Yes
|_| No

|_| Do not know

C. Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

[M{ Yes
[| No
[] Do not know

If yes, which claim(s)?

Al tad we {eld ww Fhis Complan’s,

Page 6 of 11
Case: 4:20-cv-00918-BYP Doc #:1 Filed: 04/29/20 9 of 13. PagelD #: 9

Pro $e 14 (Rev. 12/16} Complaint for Violation of Civil Rights (Prisoner)

 

 

 

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim{s) arose
concerning the facts relating to this complaint?

IX Yes
[| No

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

[-] Yes
[-] No

E. If you did file a grievance:

1. Where did you file the grievance? . .
No\hecc or correcrioru\ Center Youngstown ofhte
WSUS Fisver Roark, Sure D caiumbus otic

 

2. Ao did you claim in your elo fo Cos are azine we. for lew Ww Yhe hole Coys
ce Avie Z7.05K For heip Tor my saSbey, Gs tolhothes inmebsa say’
ima Checddthow inmsos are Heck , fo hea virine on ere ~ fake
Arar Havent eke et one Whe Ew Weyer 3 pf 5090 ih, we -
vw “ AA’ Secamge C 7 : j EH Awe Men
Chassed os Ar cen A oy GC moots anb DL Shoudnt be Gcund ese inmeres.

 

3. What was the result, ifany? My Appedls to Meoce Werben offered no helo
Nox even my Kites asi Fo help.
Ay Foynily Aus coalted Ye pvis Yyhe cols Wecey Aeburnes
Coumbs wes Also cot ed.
‘ nfonman compldnk MAG Rok ansveve& Latin “T calerter beays ad staked
‘ah Ane Covaplawn’s. (CAcconwonte With = 10-94-31) |

4, What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process. }

Te Dowe AM Appexts .
Trfermal compen’ Resoievons

Te ee » Kale System.
f cS if i, .
ry Mer Serer py MECC Apap for hep.

Page Tof 1}

 
Case: 4:20-cv-00918-BYP Doc #: 1 Filed: 04/29/20 10 of 13. PagelD #: 10

Pro Se !4 (Rev. 12/16} Complaint for Violation of Civil Rights (Prisoner)

F, If you did not file a grievance:

1. Ef there are any reasons why you did not file a grievance, state them here:

Warhe n TRO or Alo The Campuads Git vennces System ig assces

SPAY _Compter System. In the hole (TPL) tre !
ee use Xie Comparer aves asKeh 42: See amo ow

2. If you did not file a grievance but you did inform officials of your claim, state who you informed,

when and how, and their response, if any: Srl. Keened , ev Storms, AR Sliveraun\
ALS Chasen IAWS, Soames AAR, Clivty
The vourden Hpi Frone, 1 Go Davis.
AR. ioe SY Shs Ree

My ayvics
Ja TAT as

a, Please set forth My Sawily Sted er p that is relevant to the Yh, of your administrative
remedies. My wily vey police Repos lovy Wr rren oy
Leu
oe che Tepper Yb Dichick ony ee Vrery herp. 85

 

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.)

VII Previous Lawsuits
The “three strikes rule” bars a prisoner from bringing a ctvil action or an appeal in federaj court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,

malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?

[|] Yes

AN

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

Page 8 of |]

 

 
Case: 4:20-cv-00918-BYP Doc #: 1 Filed: 04/29/20 11 0f 13. PagelD #: 11

Pro Se 14 (Rev. 12/16) Comptaint for Violation of Civil Rights (Prisoner)

 

 

 

A, Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

[_] Yes

}XLNo

B. If your answer to A is yes, describe each lawsuit by answering questions | through 7 below. (if there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1, Parties to the previous lawsuit
Plaintiff(s) N- .
Defendant(s)

 

 

 

2, Court (if federal court, name the district; if state court, name the county and State)

 

3. Docket or index number

 

 

 

4, Name of Judge assigned to your case

 

 

5. Approximate date of filing lawsuit

6. Is the case still pending?

[ ] Yes
[ | No

If no, give the approximate date of disposition.

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

en

 

C. Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment? AJ&.

 

Page 9 of 1}
 

Case: 4:20-cv-00918-BYP Doc #: 1 Filed: 04/29/20 12 of 13. PagelD #: 12

Pro Se 14 (Rev. 12/16} Complaint for Violation of Civil Rights (Prisoner).

 

 

[] Yes

Dare

D, if your answer to C is yes, describe each lawsuit by answering questions | through 7 below. (ifthere is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit

Defendant(s) erent

 

 

2. Court (if federal court, name the district, if state court, name the county and State)

Meee

 

3, Docket or index number

 

 

4. Name of Judge assigned to your case
. ne

 

5. Approximate date of filing lawsuit

 

nt IT .
6. Isthe case still pending?
[| Yes
[] No

If no, give the approximate date of disposition

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

Page 10 of 11

 

 
Case: 4:20-cv-00918-BYP Doc #: 1 Filed: 04/29/20 13 of 13. PagelD #: 13

Pro Se 14 (Rev. 12/]6) Complaint for Violation of Civil Rights (Prisoner)

 

 

 

EX. Certification and Closing

 

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of Jitigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

[ agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served, ] understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

 

   

Aethuirndee Thain & Aosi\ v3", 2020
Signature of Pint bayhyljn Kee Tretlty”

Printed Name of Plaintiff Sos Lee. Yeenay)
Prison Identification # ATS4U0s 7
Prison Address DANO Hubbaciys Roads

Date of signing:

 
   

 

   
 

Ara _ YYysOS

    

 

 

 

 

 

 

 

 

 

CASTS
City State Zip Code
B. For Attorneys
Date of signing: J/-7 |
Signature of Attorney eT
Printed Name of Attorney .
Bar Number —
Name of Law Firm enn
Address nner
City State Zip Code
Telephone Number ——
E-mail Address ——

 

 

Page ll of 1]
